                                                                                        Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 1 of 18   PageID #: 62




  Caliber    Paid to date     Date       Name    Description       Amount   Principal   Interest         Escrow             Late         Unapplied             Fee Amt         Fee  Fee Fiserv Fiserv      Principal      Escrow             Late           Fee Balance
                                                                                                                           Charge         Funds                Applied        Code Descri Bill  Bill                               Unap     Charge   Othe
                                                                                                                                                                                   ption Categ Sub                                 plied               r
                                                                                                                                                                                          ory Categ                                                  Amo
                                                                                                                                                                                                ory                                                   unt

9804903574      8/1/2007    7/27/2007            REGULAR       $     842.22 $ 125.70 $ 716.52 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574      8/1/2007    7/27/2007 REGULAR                  $     842.22 $ 125.70 $ 716.52 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      9/1/2007     9/7/2007            REGULAR       $     842.22 $ 126.36 $ 715.86 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574      9/1/2007     9/7/2007 REGULAR                  $     842.22 $ 126.36 $ 715.86 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574     10/1/2007    10/5/2007            REGULAR       $     842.22 $ 127.04 $ 715.18 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574     10/1/2007    10/5/2007 REGULAR                  $     842.22 $ 127.04 $ 715.18 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574     11/1/2007    11/9/2007            REGULAR       $     842.22 $ 127.71 $ 714.51 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574     11/1/2007     11/9/2007 REGULAR                 $     842.22 $ 127.71 $ 714.51 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574     12/1/2007    12/31/2007           REGULAR       $     884.33 $ 128.39 $ 713.83 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574     12/1/2007    12/31/2007 REGULAR                 $     884.33 $ 128.39 $ 713.83 $                      -    $ 42.11 $                 -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      1/1/2008     1/16/2008           REGULAR       $     842.22 $ 129.07 $ 713.15 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574      1/1/2008    1/16/2008 REGULAR                  $     842.22 $ 129.07 $ 713.15 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      2/1/2008    2/19/2008            REGULAR       $     884.33 $ 129.76 $ 712.46 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574      2/1/2008    2/19/2008 REGULAR                  $     884.33 $ 129.76 $ 712.46 $                      -    $ 42.11 $                 -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      3/1/2008    3/14/2008            REGULAR       $     842.22 $ 130.45 $ 711.77 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574      3/1/2008    3/14/2008 REGULAR                  $     842.22 $ 130.45 $ 711.77 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      4/1/2008    4/25/2008            REGULAR       $     884.33 $ 131.14 $ 711.08 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574      4/1/2008    4/25/2008 REGULAR                  $     884.33 $ 131.14 $ 711.08 $                      -    $ 42.11 $                 -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      5/1/2008     5/9/2008            REGULAR       $     842.22 $ 131.84 $ 710.38 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574      5/1/2008     5/9/2008 REGULAR                  $     842.22 $ 131.84 $ 710.38 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      6/1/2008     6/6/2008            REGULAR       $     842.22 $ 132.54 $ 709.68 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574      6/1/2008     6/6/2008 REGULAR                  $     842.22 $ 132.54 $ 709.68 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      7/1/2008     7/8/2008            REGULAR       $     842.22 $ 133.24 $ 708.98 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574      7/1/2008     7/8/2008 REGULAR                  $     842.22 $ 133.24 $ 708.98 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      8/1/2008    8/15/2008            REGULAR       $     842.22 $ 133.95 $ 708.27 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574      8/1/2008    8/15/2008 REGULAR                  $     842.22 $ 133.95 $ 708.27 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      9/1/2008    9/29/2008            REGULAR       $     842.22 $ 134.66 $ 707.56 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574      9/1/2008    9/29/2008 REGULAR                  $     842.22 $ 134.66 $ 707.56 $                      -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT




                                                                                                                                                                                                                                                                   A
                                                                                                  Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 2 of 18   PageID #: 63




  Caliber    Paid to date     Date        Name       Description       Amount     Principal   Interest             Escrow             Late         Unapplied             Fee Amt         Fee  Fee Fiserv Fiserv      Principal      Escrow             Late           Fee Balance
                                                                                                                                     Charge         Funds                Applied        Code Descri Bill  Bill                               Unap     Charge   Othe
                                                                                                                                                                                             ption Categ Sub                                 plied               r
                                                                                                                                                                                                    ory Categ                                                  Amo
                                                                                                                                                                                                          ory                                                   unt

9804903574     10/1/2008    11/10/2008              MISC.          $       84.22 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    POSTING
9804903574     10/1/2008    11/10/2008              REGULAR        $      842.22 $ 135.38 $ 706.84 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574     10/1/2008    11/10/2008 REGULAR                     $      842.22 $ 135.38 $ 706.84 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574                  11/10/2008 MISC.                       $       84.22 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
9804903574     11/1/2008     12/1/2008              REGULAR        $      842.22 $ 136.09 $ 706.13 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574     11/1/2008     12/1/2008 REGULAR                     $      842.22 $ 136.09 $ 706.13 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574     11/1/2008     12/9/2008              HAZARD INS     $     (812.00) $     -     $          -    $        (812.00) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PMT
9804903574                   12/9/2008 HAZARD INS                  $     (812.00) $     -     $          -    $        (812.00) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PMT
9804903574     11/1/2008    12/15/2008              HAZ INS        $      727.00 $      -     $          -    $         727.00 $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    CREDIT
9804903574                  12/15/2008 HAZ INS                     $      727.00 $      -     $          -    $         727.00 $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       CREDIT
9804903574     12/1/2008    12/19/2008              REGULAR        $      926.44 $ 136.82 $ 705.40 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574     12/1/2008    12/19/2008 REGULAR                     $      926.44 $ 136.82 $ 705.40 $                           -    $ 42.11 $                 -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      1/1/2009     1/23/2009              REGULAR        $      884.33 $ 137.54 $ 704.68 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      1/1/2009     1/23/2009 REGULAR                     $      884.33 $ 137.54 $ 704.68 $                           -    $ 42.11 $                 -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      2/1/2009     2/13/2009              REGULAR        $      842.22 $ 138.28 $ 703.94 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      2/1/2009     2/13/2009 REGULAR                     $      842.22 $ 138.28 $ 703.94 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      3/1/2009     3/27/2009              REGULAR        $      849.30 $ 139.01 $ 703.21 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      3/1/2009     3/27/2009 REGULAR                     $      849.30 $ 139.01 $ 703.21 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      4/1/2009     4/10/2009              REGULAR        $      891.41 $ 139.75 $ 702.47 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      4/1/2009     4/10/2009 REGULAR                     $      891.41 $ 139.75 $ 702.47 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      5/1/2009     5/15/2009              REGULAR        $      849.30 $ 140.49 $ 701.73 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      5/1/2009     5/15/2009 REGULAR                     $      849.30 $ 140.49 $ 701.73 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      6/1/2009     7/13/2009              REGULAR        $      849.30 $ 141.24 $ 700.98 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      6/1/2009     7/13/2009 REGULAR                     $      849.30 $ 141.24 $ 700.98 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      7/1/2009     8/14/2009              REGULAR        $      849.30 $ 141.99 $ 700.23 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      7/1/2009     8/14/2009 REGULAR                     $      849.30 $ 141.99 $ 700.23 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      8/1/2009      9/4/2009              REGULAR        $      849.30 $ 142.74 $ 699.48 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      8/1/2009      9/4/2009 REGULAR                     $      849.30 $ 142.74 $ 699.48 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
                                                                                            Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 3 of 18   PageID #: 64




  Caliber    Paid to date    Date       Name    Description       Amount    Principal   Interest             Escrow             Late         Unapplied             Fee Amt         Fee  Fee Fiserv Fiserv      Principal      Escrow             Late           Fee Balance
                                                                                                                               Charge         Funds                Applied        Code Descri Bill  Bill                               Unap     Charge   Othe
                                                                                                                                                                                       ption Categ Sub                                 plied               r
                                                                                                                                                                                              ory Categ                                                  Amo
                                                                                                                                                                                                    ory                                                   unt

9804903574      9/1/2009    11/6/2009           REGULAR       $     849.30 $ 143.50 $ 698.72 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                PAYMENT
9804903574      8/1/2009    11/6/2009           MISC.         $     126.33 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                POSTING
9804903574     10/1/2009    11/6/2009           REGULAR       $     849.30 $ 144.26 $ 697.96 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                PAYMENT
9804903574     10/1/2009    11/6/2009 REGULAR                 $     849.30 $ 144.26 $ 697.96 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      9/1/2009    11/6/2009 REGULAR                 $     849.30 $ 143.50 $ 698.72 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574                  11/6/2009 MISC.                   $     126.33 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      POSTING
9804903574     11/1/2009    12/7/2009           REGULAR       $     849.30 $ 145.03 $ 697.19 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                PAYMENT
9804903574     11/1/2009    12/7/2009 REGULAR                 $     849.30 $ 145.03 $ 697.19 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574     12/1/2009     1/8/2010           REGULAR       $    1,017.74 $ 145.80 $ 696.42 $                      7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                PAYMENT
9804903574     12/1/2009     1/8/2010 REGULAR                 $    1,017.74 $ 145.80 $ 696.42 $                      7.08 $ 42.11 $                     -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      1/1/2010     3/5/2010           REGULAR       $     891.41 $ 146.57 $ 695.65 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                PAYMENT
9804903574      1/1/2010     3/5/2010 REGULAR                 $     891.41 $ 146.57 $ 695.65 $                       7.08 $ 42.11 $                     -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      2/1/2010    3/19/2010           REGULAR       $     885.41 $ 147.35 $ 694.87 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                PAYMENT
9804903574      3/1/2010    3/19/2010           REGULAR       $     891.41 $ 148.14 $ 694.08 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                PAYMENT
9804903574      3/1/2010    3/19/2010 REGULAR                 $     891.41 $ 148.14 $ 694.08 $                       7.08 $ 42.11 $                     -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      2/1/2010    3/19/2010 REGULAR                 $     885.41 $ 147.35 $ 694.87 $                       7.08 $ 36.11 $                     -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      4/1/2010    4/23/2010           REGULAR       $     897.41 $ 148.92 $ 693.30 $                       7.08 $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                PAYMENT
9804903574      4/1/2010    4/23/2010 REGULAR                 $     897.41 $ 148.92 $ 693.30 $                       7.08 $ 42.11 $                     -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      4/1/2010    4/27/2010           OVERAGE       $     (14.12) $     -     $          -    $         (14.12) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                REFUND
9804903574                  4/27/2010 OVERAGE                 $     (14.12) $     -     $          -    $         (14.12) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      REFUND
9804903574      5/1/2010     6/1/2010           REGULAR       $     842.22 $ 149.71 $ 692.51 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                PAYMENT
9804903574      5/1/2010     6/1/2010 REGULAR                 $     842.22 $ 149.71 $ 692.51 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      6/1/2010    7/23/2010           REGULAR       $     884.33 $ 150.51 $ 691.71 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                PAYMENT
9804903574      6/1/2010    7/23/2010 REGULAR                 $     884.33 $ 150.51 $ 691.71 $                           -    $ 42.11 $                 -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      7/1/2010    9/16/2010           REGULAR       $     842.22 $ 151.31 $ 690.91 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                PAYMENT
9804903574      8/1/2010    9/16/2010           REGULAR       $     926.44 $ 152.11 $ 690.11 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                PAYMENT
9804903574      8/1/2010    9/16/2010 REGULAR                 $     926.44 $ 152.11 $ 690.11 $                           -    $ 42.11 $                 -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
9804903574      7/1/2010    9/16/2010 REGULAR                 $     842.22 $ 151.31 $ 690.91 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      PAYMENT
                                                                                                 Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 4 of 18   PageID #: 65




  Caliber    Paid to date     Date        Name      Description       Amount     Principal   Interest             Escrow             Late         Unapplied             Fee Amt         Fee  Fee Fiserv Fiserv      Principal      Escrow             Late           Fee Balance
                                                                                                                                    Charge         Funds                Applied        Code Descri Bill  Bill                               Unap     Charge   Othe
                                                                                                                                                                                            ption Categ Sub                                 plied               r
                                                                                                                                                                                                   ory Categ                                                  Amo
                                                                                                                                                                                                         ory                                                   unt

9804903574      9/1/2010     10/1/2010              REGULAR       $      926.44 $ 152.92 $ 689.30 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      9/1/2010     10/1/2010 REGULAR                    $      926.44 $ 152.92 $ 689.30 $                           -    $ 42.11 $                 -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574     10/1/2010     11/8/2010              REGULAR       $      884.33 $ 153.73 $ 688.49 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574     10/1/2010     11/8/2010 REGULAR                    $      884.33 $ 153.73 $ 688.49 $                           -    $ 42.11 $                 -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574     11/1/2010     12/6/2010              REGULAR       $      884.33 $ 154.55 $ 687.67 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574     11/1/2010     12/6/2010 REGULAR                    $      884.33 $ 154.55 $ 687.67 $                           -    $ 42.11 $                 -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574     12/1/2010     2/22/2011              REGULAR       $      842.22 $ 155.37 $ 686.85 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      1/1/2011     2/22/2011              REGULAR       $      884.33 $ 156.20 $ 686.02 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      1/1/2011     2/22/2011 REGULAR                    $      884.33 $ 156.20 $ 686.02 $                           -    $ 42.11 $                 -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574     12/1/2010     2/22/2011 REGULAR                    $      842.22 $ 155.37 $ 686.85 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      2/1/2011     2/28/2011              REGULAR       $      926.44 $ 157.03 $ 685.19 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      2/1/2011     2/28/2011 REGULAR                    $      926.44 $ 157.03 $ 685.19 $                           -    $ 42.11 $                 -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      3/1/2011      3/1/2011              REGULAR       $      842.22 $ 157.86 $ 684.36 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      3/1/2011      3/1/2011 REGULAR                    $      842.22 $ 157.86 $ 684.36 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      4/1/2011     4/15/2011              REGULAR       $      842.22 $ 158.70 $ 683.52 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      4/1/2011     4/15/2011 REGULAR                    $      842.22 $ 158.70 $ 683.52 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      6/1/2011      7/1/2011              REGULAR       $      884.33 $ 160.39 $ 681.83 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      5/1/2011      7/1/2011              REGULAR       $      842.22 $ 159.54 $ 682.68 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      6/1/2011      7/1/2011 REGULAR                    $      884.33 $ 160.39 $ 681.83 $                           -    $ 42.11 $                 -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      5/1/2011      7/1/2011 REGULAR                    $      842.22 $ 159.54 $ 682.68 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      7/1/2011     7/25/2011              REGULAR       $      884.33 $ 161.24 $ 680.98 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      7/1/2011     7/25/2011 REGULAR                    $      884.33 $ 161.24 $ 680.98 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      8/1/2011      9/2/2011              REGULAR       $      842.22 $ 162.10 $ 680.12 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      8/1/2011      9/2/2011 REGULAR                    $      842.22 $ 162.10 $ 680.12 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      8/1/2011     9/26/2011              HAZARD INS    $     (476.00) $     -     $          -    $        (476.00) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PMT
9804903574                   9/26/2011 HAZARD INS                 $     (476.00) $     -     $          -    $        (476.00) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PMT
9804903574      9/1/2011    11/15/2011              MISC.         $       57.78 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    POSTING
9804903574      9/1/2011    11/15/2011              REGULAR       $      842.22 $ 162.96 $ 679.26 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
                                                                                              Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 5 of 18   PageID #: 66




  Caliber    Paid to date     Date       Name    Description       Amount     Principal   Interest             Escrow             Late         Unapplied             Fee Amt         Fee  Fee Fiserv Fiserv      Principal      Escrow             Late           Fee Balance
                                                                                                                                 Charge         Funds                Applied        Code Descri Bill  Bill                               Unap     Charge   Othe
                                                                                                                                                                                         ption Categ Sub                                 plied               r
                                                                                                                                                                                                ory Categ                                                  Amo
                                                                                                                                                                                                      ory                                                   unt

9804903574      9/1/2011    11/15/2011 REGULAR                 $      842.22 $ 162.96 $ 679.26 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574                  11/15/2011 MISC.                   $       57.78 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
9804903574     10/1/2011    12/15/2011           REGULAR       $      842.22 $ 163.82 $ 678.40 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574     10/1/2011    12/15/2011           MISC.         $      354.95 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 POSTING
9804903574      9/1/2011    12/15/2011           MISC.         $      (57.78) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 POSTING
9804903574     10/1/2011    12/15/2011 REGULAR                 $      842.22 $ 163.82 $ 678.40 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574                  12/15/2011 MISC.                   $      354.95 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
9804903574                  12/15/2011 MISC.                   $      (57.78) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
9804903574     10/1/2011     1/13/2012           MISC.         $     (354.95) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 POSTING
9804903574     11/1/2011     1/13/2012           REGULAR       $      842.22 $ 164.69 $ 677.53 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574     11/1/2011     1/13/2012           MISC.         $      652.12 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 POSTING
9804903574     11/1/2011     1/13/2012 REGULAR                 $      842.22 $ 164.69 $ 677.53 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574                   1/13/2012 MISC.                   $      652.12 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
9804903574                   1/13/2012 MISC.                   $     (354.95) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
9804903574     12/1/2011     2/13/2012           REGULAR       $      842.22 $ 165.57 $ 676.65 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574     11/1/2011     2/13/2012           MISC.         $     (652.12) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 POSTING
9804903574      1/1/2012     2/13/2012           REGULAR       $      944.67 $ 166.45 $ 675.77 $                    102.45 $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574      1/1/2012     2/13/2012           MISC.         $        4.62 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 POSTING
9804903574      1/1/2012     2/13/2012 REGULAR                 $      944.67 $ 166.45 $ 675.77 $                    102.45 $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574                   2/13/2012 MISC.                   $        4.62 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
9804903574     12/1/2011     2/13/2012 REGULAR                 $      842.22 $ 165.57 $ 676.65 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574                   2/13/2012 MISC.                   $     (652.12) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
9804903574      2/1/2012     3/13/2012           REGULAR       $      944.67 $ 167.33 $ 674.89 $                    102.45 $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 PAYMENT
9804903574      1/1/2012     3/13/2012           MISC.         $       (4.62) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 POSTING
9804903574      2/1/2012     3/13/2012           MISC.         $      301.79 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                 POSTING
9804903574      2/1/2012     3/13/2012 REGULAR                 $      944.67 $ 167.33 $ 674.89 $                    102.45 $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574                   3/13/2012 MISC.                   $      301.79 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
9804903574                   3/13/2012 MISC.                   $       (4.62) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
                                                                                                 Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 6 of 18   PageID #: 67




  Caliber    Paid to date     Date        Name      Description       Amount     Principal   Interest             Escrow             Late         Unapplied             Fee Amt         Fee  Fee Fiserv Fiserv      Principal      Escrow             Late           Fee Balance
                                                                                                                                    Charge         Funds                Applied        Code Descri Bill  Bill                               Unap     Charge   Othe
                                                                                                                                                                                            ption Categ Sub                                 plied               r
                                                                                                                                                                                                   ory Categ                                                  Amo
                                                                                                                                                                                                         ory                                                   unt

9804903574      3/1/2012     4/13/2012              MISC.         $      598.96 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    POSTING
9804903574      3/1/2012     4/13/2012              REGULAR       $      944.67 $ 168.22 $ 674.00 $                    102.45 $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      2/1/2012     4/13/2012              MISC.         $     (301.79) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    POSTING
9804903574      3/1/2012     4/13/2012 REGULAR                    $      944.67 $ 168.22 $ 674.00 $                    102.45 $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574                   4/13/2012 MISC.                      $      598.96 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
9804903574                   4/13/2012 MISC.                      $     (301.79) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
9804903574      4/1/2012     5/14/2012              REGULAR       $      944.67 $ 169.12 $ 673.10 $                    102.45 $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      3/1/2012     5/14/2012              MISC.         $     (598.96) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    POSTING
9804903574      4/1/2012     5/14/2012              MISC.         $      896.13 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    POSTING
9804903574      4/1/2012     5/14/2012 REGULAR                    $      944.67 $ 169.12 $ 673.10 $                    102.45 $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574                   5/14/2012 MISC.                      $      896.13 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
9804903574                   5/14/2012 MISC.                      $     (598.96) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
9804903574      4/1/2012     6/12/2012              MISC.         $     (896.13) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    POSTING
9804903574      5/1/2012     6/12/2012              REGULAR       $      896.13 $ 170.01 $ 672.21 $                    102.45 $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      5/1/2012     6/12/2012 REGULAR                    $      896.13 $ 170.01 $ 672.21 $                    102.45 $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574                   6/12/2012 MISC.                      $     (896.13) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
9804903574      5/1/2012     7/25/2012              HAZARD INS    $   (1,432.20) $     -     $          -    $     (1,432.20) $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PMT
9804903574                   7/25/2012 HAZARD INS                 $   (1,432.20) $     -     $          -    $     (1,432.20) $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PMT
9804903574      6/1/2012      8/3/2012              REGULAR       $      986.78 $ 170.92 $ 671.30 $                    102.45 $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    PAYMENT
9804903574      6/1/2012      8/3/2012 REGULAR                    $      986.78 $ 170.92 $ 671.30 $                    102.45 $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       PAYMENT
9804903574      6/1/2012     8/20/2012              MISC.         $      (42.11) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                    POSTING
9804903574                   8/20/2012 MISC.                      $      (42.11) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       POSTING
9804903574                  10/18/2012                            $    1,169.30 $      -     $          -    $      1,169.30 $              -    $           -      $              -                             Null           Null        Null    Null      Null   Null

9804903574                  12/21/2012                            $   (1,023.56) $     -     $          -    $     (1,023.56) $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null

9804903574                  12/27/2012                            $   (3,753.59) $     -     $          -    $     (3,753.59) $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null

9804903574                  12/27/2012                            $      (17.50) $     -     $          -    $         (17.50) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null

9804903574                  12/27/2012                            $     (487.98) $     -     $          -    $        (487.98) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null

9804903574                  12/27/2012                            $     (991.62) $     -     $          -    $        (991.62) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                                                                                    Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 7 of 18   PageID #: 68




  Caliber    Paid to date    Date         Name         Description       Amount     Principal   Interest             Escrow             Late         Unapplied             Fee Amt         Fee  Fee Fiserv Fiserv      Principal      Escrow             Late           Fee Balance
                                                                                                                                       Charge         Funds                Applied        Code Descri Bill  Bill                               Unap     Charge   Othe
                                                                                                                                                                                               ption Categ Sub                                 plied               r
                                                                                                                                                                                                      ory Categ                                                  Amo
                                                                                                                                                                                                            ory                                                   unt

9804903574                   2/4/2013                                $      874.66 $      -     $          -    $                -    $        -    $ 874.66 $                        -                             Null           Null        Null    Null      Null   Null

9804903574                   3/1/2013                                $      102.45 $ 102.45 $ 102.45 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null

9804903574                   3/1/2013                                $      772.21 $ 171.83 $ 171.83 $                           -    $        -    $     (70.01) $                   -                             Null           Null        Null    Null      Null   Null

9804903574                   3/1/2013                                $       10.00 $      -     $          -    $                -    $        -    $           -      $      10.00                                 Null           Null        Null    Null      Null   Null

9804903574                   4/5/2013                                $      102.45 $ 102.45 $ 102.45 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null

9804903574                   4/5/2013                                $      772.21 $ 172.74 $ 172.74 $                           -    $        -    $     (70.01) $                   -                             Null           Null        Null    Null      Null   Null

9804903574                  4/12/2013                                $     (987.07) $     -     $          -    $        (987.07) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null

9804903574                  4/23/2013 Administrative                 $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                      Adjustment

9804903574                  4/23/2013 Administrative                 $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                      Adjustment

9804903574                  4/23/2013 Administrative                 $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                      Adjustment

9804903574                  4/23/2013 Administrative                 $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                      Adjustment

9804903574                  4/23/2013 Administrative                 $    5,322.40 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      Adjustment

9804903574                  4/23/2013 Administrative                 $   (5,322.40) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      Adjustment

9804903574                  4/23/2013 Administrative                 $    5,507.45 $      -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      Adjustment

9804903574                  4/23/2013                                $      734.64 $ 734.64 $ 734.64 $                           -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null

9804903574                  4/23/2013 Administrative                 $   (5,507.45) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      Adjustment

9804903574                  4/23/2013 Administrative                 $     (237.57) $     -     $          -    $                -    $        -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                      Adjustment

9804903574                  4/23/2013                                $     (734.64) $     -     $          -    $                -    $        -    $ (734.64) $                      -                             Null           Null        Null    Null      Null   Null

9804903574                  4/23/2013 Administrative                 $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                      Adjustment

9804903574                  4/23/2013 Administrative                 $      132.57 $      -     $          -    $                -    $        -    $           -      $     132.57                                 Null           Null        Null    Null      Null   Null
                                      Adjustment

9804903574                  4/23/2013 Administrative                 $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                      Adjustment

9804903574                  4/23/2013 Administrative                 $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                      Adjustment
                                                                                                     Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 8 of 18   PageID #: 69




  Caliber    Paid to date     Date         Name         Description       Amount     Principal   Interest             Escrow             Late         Unapplied             Fee Amt         Fee  Fee Fiserv Fiserv      Principal      Escrow             Late           Fee Balance
                                                                                                                                        Charge         Funds                Applied        Code Descri Bill  Bill                               Unap     Charge   Othe
                                                                                                                                                                                                ption Categ Sub                                 plied               r
                                                                                                                                                                                                       ory Categ                                                  Amo
                                                                                                                                                                                                             ory                                                   unt

9804903574                   9/24/2013                                $     (948.70) $     -     $          -    $        (948.70) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null

9804903574                  10/14/2013                                $   (1,089.64) $     -     $          -    $     (1,089.64) $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null

9804903574                   4/25/2014                                $     (948.70) $     -     $          -    $        (948.70) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null

9804903574                   9/25/2014                                $     (985.91) $     -     $          -    $        (985.91) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null

9804903574                  10/15/2014                                $   (1,159.60) $     -     $          -    $     (1,159.60) $             -    $           -      $              -                             Null           Null        Null    Null      Null   Null

9804903574                    3/1/2015 PP-Inspection                  $      405.00 $      -     $          -    $                -    $        -    $           -      $     405.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   3/26/2015 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   4/14/2015 Lien/Assessm                   $     (985.90) $     -     $          -    $        (985.90) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       ent
                                       Disbursement
                                       /College
9804903574                   4/14/2015 Escrow        NULL             $      985.90 $      -     $          -    $         985.90 $             -    $           -      $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                       Advance
9804903574                   4/17/2015 FCL SHERIFF'S                  $      145.00 $      -     $          -    $                -    $        -    $           -      $     145.00                                 Null           Null        Null    Null      Null   Null
                                       COSTS

9804903574                   4/17/2015 FCL SVCL TITLE                 $      261.00 $      -     $          -    $                -    $        -    $           -      $     261.00                                 Null           Null        Null    Null      Null   Null

9804903574                   4/17/2015 FCL POSTING                    $      395.00 $      -     $          -    $                -    $        -    $           -      $     395.00                                 Null           Null        Null    Null      Null   Null
                                       OF SALE COST

9804903574                   4/17/2015 FCL                            $    1,610.00 $      -     $          -    $                -    $        -    $           -      $ 1,610.00                                   Null           Null        Null    Null      Null   Null
                                       ATTORNEY
                                       FEES
9804903574                   4/23/2015 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   5/21/2015 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   6/24/2015 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   7/15/2015 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   8/13/2015 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                    9/8/2015 Lien/Assessm                   $     (995.21) $     -     $          -    $        (995.21) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       ent
                                       Disbursement
                                       /College
9804903574                    9/8/2015 Escrow        NULL             $      995.21 $      -     $          -    $         995.21 $             -    $           -      $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                       Advance
9804903574                   9/23/2015 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior
                                                                                                     Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 9 of 18   PageID #: 70




  Caliber    Paid to date     Date         Name         Description       Amount     Principal   Interest             Escrow             Late         Unapplied             Fee Amt         Fee  Fee Fiserv Fiserv      Principal      Escrow             Late           Fee Balance
                                                                                                                                        Charge         Funds                Applied        Code Descri Bill  Bill                               Unap     Charge   Othe
                                                                                                                                                                                                ption Categ Sub                                 plied               r
                                                                                                                                                                                                       ory Categ                                                  Amo
                                                                                                                                                                                                             ory                                                   unt

9804903574                   10/6/2015 FCL                            $      250.00 $      -     $          -    $                -    $        -    $           -      $     250.00                                 Null           Null        Null    Null      Null   Null
                                       STATUTORY
                                       DISBURSEME
                                       NTS
9804903574                  10/13/2015 Homeowners Hazard ins          $   (1,238.93) $     -     $          -    $     (1,238.93) $             -    $           -      $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                       Insurance     disb
9804903574                  10/13/2015 Escrow        NULL             $    1,238.93 $      -     $          -    $      1,238.93 $              -    $           -      $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                       Advance
9804903574                  10/15/2015 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                  11/12/2015 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   12/9/2015 FCL SVCL TITLE                 $       50.00 $      -     $          -    $                -    $        -    $           -      $      50.00                                 Null           Null        Null    Null      Null   Null

9804903574                  12/17/2015 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   1/13/2016 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   2/10/2016 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                    3/9/2016 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   4/13/2016 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   4/19/2016 Lien/Assessm                   $     (995.20) $     -     $          -    $        (995.20) $            -    $           -      $              -                             Null           Null        Null    Null      Null   Null
                                       ent
                                       Disbursement
                                       /College
9804903574                   4/19/2016 Escrow        NULL             $      995.20 $      -     $          -    $         995.20 $             -    $           -      $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                       Advance
9804903574                   5/11/2016 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   6/16/2016 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   7/13/2016 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   8/11/2016 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   9/13/2016 PP-Inspection                  $       15.00 $      -     $          -    $                -    $        -    $           -      $      15.00                                 Null           Null        Null    Null      Null   Null
                                       Exterior

9804903574                   9/15/2016 Escrow           NULL          $      938.15 $      -     $          -    $         938.15 $             -    $           -      $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                       Advance
                                                                                                  Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 10 of 18   PageID #: 71




  Caliber    Paid to date    Date        Name        Description       Amount     Principal   Interest              Escrow             Late        Unapplied              Fee Amt         Fee  Fee Fiserv Fiserv      Principal      Escrow             Late           Fee Balance
                                                                                                                                      Charge        Funds                 Applied        Code Descri Bill  Bill                               Unap     Charge   Othe
                                                                                                                                                                                              ption Categ Sub                                 plied               r
                                                                                                                                                                                                     ory Categ                                                  Amo
                                                                                                                                                                                                           ory                                                   unt

9804903574                  9/15/2016 Lien/Assessm                 $     (938.15) $     -     $          -     $       (938.15) $            -     $          -       $              -                             Null           Null        Null    Null      Null   Null
                                      ent
                                      Disbursement
                                      /College
9804903574      4/1/2013    9/23/2016 Regular        NULL          $      999.99 $      -     $          -     $         999.99 $            -     $          -       $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                      Payment
9804903574      4/1/2013    9/23/2016 Regular        NULL          $      273.12 $      -     $          -     $         273.12 $            -     $          -       $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                      Payment
9804903574      4/1/2013    9/23/2016 Regular        NULL          $      999.99 $      -     $          -     $         999.99 $            -     $          -       $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                      Payment
9804903574      4/1/2013    9/23/2016 Regular        NULL          $      999.99 $      -     $          -     $         999.99 $            -     $          -       $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                      Payment
9804903574      4/1/2013    9/23/2016 Regular        NULL          $      999.99 $      -     $          -     $         999.99 $            -     $          -       $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                      Payment
9804903574      4/1/2013    9/23/2016 Regular        NULL          $      999.99 $      -     $          -     $         999.99 $            -     $          -       $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                      Payment
9804903574      4/1/2013    9/23/2016 Regular        NULL          $      999.99 $      -     $          -     $         999.99 $            -     $          -       $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                      Payment
9804903574      4/1/2013    9/23/2016 Regular        NULL          $      999.99 $      -     $          -     $         999.99 $            -     $          -       $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                      Payment
9804903574      4/1/2013    9/23/2016 Regular        NULL          $      999.99 $      -     $          -     $         999.99 $            -     $          -       $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                      Payment
9804903574      4/1/2013    9/23/2016 Regular        NULL          $      999.99 $      -     $          -     $         999.99 $            -     $          -       $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                      Payment
9804903574      4/1/2013    9/23/2016 Regular        NULL          $      999.99 $      -     $          -     $         999.99 $            -     $          -       $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                      Payment
9804903574      4/1/2013    9/23/2016 Regular        NULL          $      999.99 $      -     $          -     $         999.99 $            -     $          -       $              -   NULL NULL NULL NULL Null                 Null        Null    Null      Null   Null
                                      Payment
9804903574                  9/23/2016 Escrow                       $     (999.99) $     -     $          -     $       (999.99) $            -     $          -       $              -                             Null           Null        Null    Null      Null   Null
                                      disbursement
                                      for hazard,
                                      PMI, FHA, or
                                      tax
9804903574                  9/23/2016 Escrow                       $     (999.99) $     -     $          -     $       (999.99) $            -     $          -       $              -                             Null           Null        Null    Null      Null   Null
                                      disbursement
                                      for hazard,
                                      PMI, FHA, or
                                      tax
9804903574                  9/23/2016 Escrow                       $     (999.99) $     -     $          -     $       (999.99) $            -     $          -       $              -                             Null           Null        Null    Null      Null   Null
                                      disbursement
                                      for hazard,
                                      PMI, FHA, or
                                      tax
9804903574                  9/23/2016 Escrow                       $     (999.99) $     -     $          -     $       (999.99) $            -     $          -       $              -                             Null           Null        Null    Null      Null   Null
                                      disbursement
                                      for hazard,
                                      PMI, FHA, or
                                      tax
9804903574                  9/23/2016 Escrow                       $     (999.99) $     -     $          -     $       (999.99) $            -     $          -       $              -                             Null           Null        Null    Null      Null   Null
                                      disbursement
                                      for hazard,
                                      PMI, FHA, or
                                      tax
                                                                                                      Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 11 of 18   PageID #: 72




  Caliber    Paid to date    Date         Name         Description       Amount       Principal   Interest              Escrow             Late        Unapplied              Fee Amt         Fee  Fee Fiserv Fiserv      Principal      Escrow             Late           Fee Balance
                                                                                                                                          Charge        Funds                 Applied        Code Descri Bill  Bill                               Unap     Charge   Othe
                                                                                                                                                                                                  ption Categ Sub                                 plied               r
                                                                                                                                                                                                         ory Categ                                                  Amo
                                                                                                                                                                                                               ory                                                   unt

9804903574                  9/23/2016 Escrow                         $     (999.99) $       -     $          -     $       (999.99) $            -     $          -       $              -                             Null           Null        Null    Null      Null   Null
                                      disbursement
                                      for hazard,
                                      PMI, FHA, or
                                      tax
9804903574                  9/23/2016 Escrow                         $     (273.12) $       -     $          -     $       (273.12) $            -     $          -       $              -                             Null           Null        Null    Null      Null   Null
                                      disbursement
                                      for hazard,
                                      PMI, FHA, or
                                      tax
9804903574                  9/23/2016 Escrow                         $     (999.99) $       -     $          -     $       (999.99) $            -     $          -       $              -                             Null           Null        Null    Null      Null   Null
                                      disbursement
                                      for hazard,
                                      PMI, FHA, or
                                      tax
9804903574                  9/23/2016 Escrow                         $     (999.99) $       -     $          -     $       (999.99) $            -     $          -       $              -                             Null           Null        Null    Null      Null   Null
                                      disbursement
                                      for hazard,
                                      PMI, FHA, or
                                      tax
9804903574                  9/23/2016 Escrow                         $     (999.99) $       -     $          -     $       (999.99) $            -     $          -       $              -                             Null           Null        Null    Null      Null   Null
                                      disbursement
                                      for hazard,
                                      PMI, FHA, or
                                      tax
9804903574                  9/23/2016 Escrow                         $     (999.99) $       -     $          -     $       (999.99) $            -     $          -       $              -                             Null           Null        Null    Null      Null   Null
                                      disbursement
                                      for hazard,
                                      PMI, FHA, or
                                      tax
9804903574                  9/23/2016 Escrow                         $     (999.99) $       -     $          -     $       (999.99) $            -     $          -       $              -                             Null           Null        Null    Null      Null   Null
                                      disbursement
                                      for hazard,
                                      PMI, FHA, or
                                      tax
9804903574      4/1/2013    10/7/2016 Administrative                 $            -   $     -     $          -     $               -    $        -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $ (11,273.01) $ -           $ (57.22) $ -    $ 3,416.00
                                      Adjustment

9804903574      4/1/2013    10/7/2016 UNCOLLECTED                    $            -   $     -     $          -     $               -    $ (57.22) $               -       $              -   NULL NULL NULL NULL $ 136,914.71 $ (11,273.01) $ -           $ (57.22) $ -    $ 3,416.00
                                      INTEREST OR
                                      LATE CHARGE

9804903574      4/1/2013    10/7/2016 Administrative                 $            -   $     -     $          -     $               -    $ (57.22) $               -       $              -   NULL NULL NULL NULL $ 136,914.71 $ (11,273.01) $ -           $ (57.22) $ -    $ 3,416.00
                                      Adjustment

9804903574      4/1/2013    10/7/2016 Administrative                 $            -   $     -     $          -     $ (11,273.01) $               -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $ (11,273.01) $ -           $ (57.22) $ -    $ 3,416.00
                                      Adjustment

9804903574      4/1/2013    10/7/2016 Administrative                 $            -   $     -     $          -     $               -    $        -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $ (11,273.01) $ -           $ (57.22) $ -    $ 3,416.00
                                      Adjustment
                                                                                                      Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 12 of 18   PageID #: 73




  Caliber    Paid to date     Date          Name         Description       Amount     Principal   Interest              Escrow             Late        Unapplied              Fee Amt         Fee  Fee Fiserv Fiserv     Principal     Escrow                Late           Fee Balance
                                                                                                                                          Charge        Funds                 Applied        Code Descri Bill  Bill                                 Unap    Charge   Othe
                                                                                                                                                                                                  ption Categ Sub                                   plied              r
                                                                                                                                                                                                         ory Categ                                                   Amo
                                                                                                                                                                                                               ory                                                    unt

9804903574      4/1/2013    10/18/2016 Reverse                         $   11,273.01 $      -     $          -     $    11,273.01 $              -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $                 -   $ -     $ (57.22) $ -   $ 3,416.00
                                       Transfer (Loan
                                       transfer with a
                                       payment
                                       reversal
                                       transfer
                                       automatically
                                       generated by
                                       the system)


9804903574      4/1/2013    10/18/2016 Loan Transfers                  $ (11,273.01) $      -     $          -     $ (11,273.01) $               -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $ (11,273.01) $ -             $ (57.22) $ -   $ 3,416.00
                                       (Loan transfer
                                       with a
                                       payment
                                       transfer
                                       automatically
                                       generated by
                                       system)

9804903574      4/1/2013    10/24/2016 Homeowners                      $   (1,485.89) $     -     $          -     $     (1,485.89) $            -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $ (12,758.90) $ -             $ (57.22) $ -   $ 3,416.00
                                       Insurance
9804903574      4/1/2013    10/28/2016 Reverse                         $   12,758.90 $      -     $          -     $    12,758.90 $              -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $                 -   $ -     $ (57.22) $ -   $ 3,416.00
                                       Transfer (Loan
                                       transfer with a
                                       payment
                                       reversal
                                       transfer
                                       automatically
                                       generated by
                                       the system)


9804903574      4/1/2013    10/28/2016 Loan Transfers                  $ (12,758.90) $      -     $          -     $ (12,758.90) $               -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $ (12,758.90) $ -             $ (57.22) $ -   $ 3,416.00
                                       (Loan transfer
                                       with a
                                       payment
                                       transfer
                                       automatically
                                       generated by
                                       system)

9804903574      4/1/2013    10/31/2016 Fees Billed                     $      15.00 $       -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (12,758.90) $ -       $ (57.22) $ -   $ 3,431.00
                                                                                                                                                                                                  ADV 1 Attorn ATTO
                                                                                                                                                                                                  GENE ey      RNEY
                                                                                                                                                                                                  RAL          FEES


9804903574      4/1/2013    12/15/2016 Fees Billed                     $      15.00 $       -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (12,758.90) $ -       $ (57.22) $ -   $ 3,446.00
                                                                                                                                                                                                  ADV 1 Attorn ATTO
                                                                                                                                                                                                  GENE ey      RNEY
                                                                                                                                                                                                  RAL          FEES
                                                                                                  Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 13 of 18   PageID #: 74




  Caliber    Paid to date    Date         Name       Description       Amount     Principal   Interest              Escrow             Late        Unapplied              Fee Amt         Fee  Fee Fiserv Fiserv     Principal     Escrow             Late           Fee Balance
                                                                                                                                      Charge        Funds                 Applied        Code Descri Bill  Bill                              Unap    Charge   Othe
                                                                                                                                                                                              ption Categ Sub                                plied              r
                                                                                                                                                                                                     ory Categ                                                Amo
                                                                                                                                                                                                           ory                                                 unt

9804903574      4/1/2013    1/11/2017 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (12,758.90) $ -    $ (57.22) $ -   $ 3,461.00
                                                                                                                                                                                              ADV 1 Attorn ATTO
                                                                                                                                                                                              GENE ey      RNEY
                                                                                                                                                                                              RAL          FEES


9804903574      4/1/2013    1/12/2017 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (12,758.90) $ -    $ (57.22) $ -   $ 3,476.00
                                                                                                                                                                                              ADV 1 Attorn ATTO
                                                                                                                                                                                              GENE ey      RNEY
                                                                                                                                                                                              RAL          FEES


9804903574      4/1/2013    1/24/2017 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (12,758.90) $ -    $ (57.22) $ -   $ 3,491.00
                                                                                                                                                                                              ADV 1 Attorn ATTO
                                                                                                                                                                                              GENE ey      RNEY
                                                                                                                                                                                              RAL          FEES


9804903574      4/1/2013     3/9/2017 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (12,758.90) $ -    $ (57.22) $ -   $ 3,506.00
                                                                                                                                                                                              ADV 1 Attorn ATTO
                                                                                                                                                                                              GENE ey      RNEY
                                                                                                                                                                                              RAL          FEES


9804903574      4/1/2013    4/13/2017 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (12,758.90) $ -    $ (57.22) $ -   $ 3,521.00
                                                                                                                                                                                              ADV 1 Attorn ATTO
                                                                                                                                                                                              GENE ey      RNEY
                                                                                                                                                                                              RAL          FEES


9804903574      4/1/2013    4/20/2017 City/Town/To                 $     (938.14) $     -     $          -     $       (938.14) $            -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $ (13,697.04) $ -          $ (57.22) $ -   $ 3,521.00
                                      wnship
9804903574      4/1/2013     5/4/2017 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (13,697.04) $ -    $ (57.22) $ -   $ 3,536.00
                                                                                                                                                                                              ADV 1 Attorn ATTO
                                                                                                                                                                                              GENE ey      RNEY
                                                                                                                                                                                              RAL          FEES


9804903574      4/1/2013     6/6/2017 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (13,697.04) $ -    $ (57.22) $ -   $ 3,551.00
                                                                                                                                                                                              ADV 1 Attorn ATTO
                                                                                                                                                                                              GENE ey      RNEY
                                                                                                                                                                                              RAL          FEES


9804903574      4/1/2013    6/28/2017 Fees Billed                  $      315.00 $      -     $          -     $               -    $        -     $          -       $     315.00 40                      FCL     $ 136,914.71 $ (13,697.04) $ -    $ (57.22) $ -   $ 3,866.00
                                                                                                                                                                                              EXPEN Attorn ATTO
                                                                                                                                                                                              SE    ey     RNEY
                                                                                                                                                                                              ADVA         FEES
                                                                                                                                                                                              NCES
9804903574      4/1/2013    6/28/2017 Fees Billed                  $       50.00 $      -     $          -     $               -    $        -     $          -       $      50.00 40               Title FCL      $ 136,914.71 $ (13,697.04) $ -    $ (57.22) $ -   $ 3,916.00
                                                                                                                                                                                              EXPEN        TITLE
                                                                                                                                                                                              SE           FEES
                                                                                                                                                                                              ADVA
                                                                                                                                                                                              NCES
                                                                                                      Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 14 of 18   PageID #: 75




  Caliber    Paid to date     Date          Name         Description       Amount     Principal   Interest              Escrow             Late        Unapplied              Fee Amt         Fee  Fee Fiserv Fiserv     Principal     Escrow                Late           Fee Balance
                                                                                                                                          Charge        Funds                 Applied        Code Descri Bill  Bill                                 Unap    Charge   Othe
                                                                                                                                                                                                  ption Categ Sub                                   plied              r
                                                                                                                                                                                                         ory Categ                                                   Amo
                                                                                                                                                                                                               ory                                                    unt

9804903574      4/1/2013     6/30/2017 Fees Billed                     $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (13,697.04) $ -       $ (57.22) $ -   $ 3,931.00
                                                                                                                                                                                                  ADV 1 Attorn ATTO
                                                                                                                                                                                                  GENE ey      RNEY
                                                                                                                                                                                                  RAL          FEES


9804903574      4/1/2013     7/28/2017 Fees Billed                     $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (13,697.04) $ -       $ (57.22) $ -   $ 3,946.00
                                                                                                                                                                                                  ADV 1 Attorn ATTO
                                                                                                                                                                                                  GENE ey      RNEY
                                                                                                                                                                                                  RAL          FEES


9804903574      4/1/2013     8/31/2017 Fees Billed                     $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (13,697.04) $ -       $ (57.22) $ -   $ 3,961.00
                                                                                                                                                                                                  ADV 1 Attorn ATTO
                                                                                                                                                                                                  GENE ey      RNEY
                                                                                                                                                                                                  RAL          FEES


9804903574      4/1/2013     9/20/2017 Reverse                         $   13,697.04 $      -     $          -     $    13,697.04 $              -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $                 -   $ -     $ (57.22) $ -   $ 3,961.00
                                       Transfer (Loan
                                       transfer with a
                                       payment
                                       reversal
                                       transfer
                                       automatically
                                       generated by
                                       the system)


9804903574      4/1/2013     9/20/2017 Loan Transfers                  $ (13,697.04) $      -     $          -     $ (13,697.04) $               -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $ (13,697.04) $ -             $ (57.22) $ -   $ 3,961.00
                                       (Loan transfer
                                       with a
                                       payment
                                       transfer
                                       automatically
                                       generated by
                                       system)

9804903574      4/1/2013     9/22/2017 City/Town/To                    $     (913.11) $     -     $          -     $       (913.11) $            -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $ (14,610.15) $ -             $ (57.22) $ -   $ 3,961.00
                                       wnship
9804903574      4/1/2013     10/6/2017 Fees Billed                     $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (14,610.15) $ -       $ (57.22) $ -   $ 3,976.00
                                                                                                                                                                                                  ADV 1 Attorn ATTO
                                                                                                                                                                                                  GENE ey      RNEY
                                                                                                                                                                                                  RAL          FEES


9804903574      4/1/2013    10/17/2017 Homeowners                      $   (1,576.08) $     -     $          -     $     (1,576.08) $            -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $ (16,186.23) $ -             $ (57.22) $ -   $ 3,976.00
                                       Insurance
9804903574      4/1/2013    11/13/2017 Fees Billed                     $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (16,186.23) $ -       $ (57.22) $ -   $ 3,991.00
                                                                                                                                                                                                  ADV 1 Attorn ATTO
                                                                                                                                                                                                  GENE ey      RNEY
                                                                                                                                                                                                  RAL          FEES
                                                                                                   Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 15 of 18   PageID #: 76




  Caliber    Paid to date     Date          Name      Description       Amount     Principal   Interest              Escrow             Late        Unapplied              Fee Amt         Fee  Fee Fiserv Fiserv      Principal     Escrow             Late           Fee Balance
                                                                                                                                       Charge        Funds                 Applied        Code Descri Bill  Bill                               Unap    Charge   Othe
                                                                                                                                                                                               ption Categ Sub                                 plied              r
                                                                                                                                                                                                      ory Categ                                                 Amo
                                                                                                                                                                                                            ory                                                  unt

9804903574      4/1/2013    12/12/2017 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL      $ 136,914.71 $ (16,186.23) $ -    $ (57.22) $ -   $ 4,006.00
                                                                                                                                                                                               ADV 1 Attorn ATTO
                                                                                                                                                                                               GENE ey      RNEY
                                                                                                                                                                                               RAL          FEES


9804903574      4/1/2013    12/26/2017 Fees Billed                  $      118.50 $      -     $          -     $               -    $        -     $          -       $     118.50 36         CORP BPO     VAL $ 136,914.71 $ (16,186.23) $ -         $ (57.22) $ -   $ 4,124.50
                                                                                                                                                                                               ADV 1        BROK
                                                                                                                                                                                               GENE         ERS
                                                                                                                                                                                               RAL          PRICE
                                                                                                                                                                                                            OPINI
                                                                                                                                                                                                            ON
9804903574      4/1/2013     1/10/2018 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL   $ 136,914.71 $ (16,186.23) $ -       $ (57.22) $ -   $ 4,139.50
                                                                                                                                                                                               ADV 1 Attorn ATTO
                                                                                                                                                                                               GENE ey      RNEY
                                                                                                                                                                                               RAL          FEES


9804903574      4/1/2013     1/31/2018 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL      $ 136,914.71 $ (16,186.23) $ -    $ (57.22) $ -   $ 4,154.50
                                                                                                                                                                                               ADV 1 Attorn ATTO
                                                                                                                                                                                               GENE ey      RNEY
                                                                                                                                                                                               RAL          FEES


9804903574      4/1/2013     3/15/2018 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL      $ 136,914.71 $ (16,186.23) $ -    $ (57.22) $ -   $ 4,169.50
                                                                                                                                                                                               ADV 1 Attorn ATTO
                                                                                                                                                                                               GENE ey      RNEY
                                                                                                                                                                                               RAL          FEES


9804903574      4/1/2013     4/10/2018 City/Town/To                 $     (913.11) $     -     $          -     $       (913.11) $            -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $ (17,099.34) $ -           $ (57.22) $ -   $ 4,169.50
                                       wnship
9804903574      4/1/2013     4/13/2018 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL      $ 136,914.71 $ (17,099.34) $ -    $ (57.22) $ -   $ 4,184.50
                                                                                                                                                                                               ADV 1 Attorn ATTO
                                                                                                                                                                                               GENE ey      RNEY
                                                                                                                                                                                               RAL          FEES


9804903574      4/1/2013      5/3/2018 Fees Billed                  $      275.00 $      -     $          -     $               -    $        -     $          -       $     275.00 40               Title   FCL     $ 136,914.71 $ (17,099.34) $ -    $ (57.22) $ -   $ 4,459.50
                                                                                                                                                                                               EXPEN         TITLE
                                                                                                                                                                                               SE            FEES
                                                                                                                                                                                               ADVA
                                                                                                                                                                                               NCES
9804903574      4/1/2013     5/17/2018 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL      $ 136,914.71 $ (17,099.34) $ -    $ (57.22) $ -   $ 4,474.50
                                                                                                                                                                                               ADV 1 Attorn ATTO
                                                                                                                                                                                               GENE ey      RNEY
                                                                                                                                                                                               RAL          FEES


9804903574      4/1/2013     6/11/2018 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL      $ 136,914.71 $ (17,099.34) $ -    $ (57.22) $ -   $ 4,489.50
                                                                                                                                                                                               ADV 1 Attorn ATTO
                                                                                                                                                                                               GENE ey      RNEY
                                                                                                                                                                                               RAL          FEES
                                                                                                  Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 16 of 18   PageID #: 77




  Caliber    Paid to date    Date         Name       Description       Amount     Principal   Interest              Escrow             Late        Unapplied              Fee Amt         Fee  Fee Fiserv Fiserv     Principal     Escrow             Late           Fee Balance
                                                                                                                                      Charge        Funds                 Applied        Code Descri Bill  Bill                              Unap    Charge   Othe
                                                                                                                                                                                              ption Categ Sub                                plied              r
                                                                                                                                                                                                     ory Categ                                                Amo
                                                                                                                                                                                                           ory                                                 unt

9804903574      4/1/2013     7/3/2018 Fees Billed                  $      835.44 $      -     $          -     $               -    $        -     $          -       $     835.44 40                      FCL   $   136,914.71 $ (17,099.34) $ -    $ (57.22) $ -   $ 5,324.94
                                                                                                                                                                                              EXPEN Attorn ATTO
                                                                                                                                                                                              SE    ey     RNEY
                                                                                                                                                                                              ADVA         COSTS
                                                                                                                                                                                              NCES
9804903574      4/1/2013     7/3/2018 Fees Billed                  $      360.00 $      -     $          -     $               -    $        -     $          -       $     360.00 40               Court FCL    $   136,914.71 $ (17,099.34) $ -    $ (57.22) $ -   $ 5,684.94
                                                                                                                                                                                              EXPEN        COUR
                                                                                                                                                                                              SE           T
                                                                                                                                                                                              ADVA         COSTS
                                                                                                                                                                                              NCES
9804903574      4/1/2013     7/3/2018 Fees Billed                  $      497.00 $      -     $          -     $               -    $        -     $          -       $     497.00 40               Title FCL    $   136,914.71 $ (17,099.34) $ -    $ (57.22) $ -   $ 6,181.94
                                                                                                                                                                                              EXPEN        TITLE
                                                                                                                                                                                              SE           FEES
                                                                                                                                                                                              ADVA
                                                                                                                                                                                              NCES
9804903574      4/1/2013     7/3/2018 Fees Billed                  $       37.00 $      -     $          -     $               -    $        -     $          -       $      37.00 40                      FCL   $   136,914.71 $ (17,099.34) $ -    $ (57.22) $ -   $ 6,218.94
                                                                                                                                                                                              EXPEN Recor RECO
                                                                                                                                                                                              SE    ding RDATI
                                                                                                                                                                                              ADVA         ON
                                                                                                                                                                                              NCES         COSTS

9804903574      4/1/2013     7/3/2018 Fees Billed                  $       33.13 $      -     $          -     $               -    $        -     $          -       $      33.13 40               Legal FCL   $ 136,914.71 $ (17,099.34) $ -       $ (57.22) $ -   $ 6,252.07
                                                                                                                                                                                              EXPEN       STATU
                                                                                                                                                                                              SE          TORY
                                                                                                                                                                                              ADVA        DISBU
                                                                                                                                                                                              NCES        RSEM
                                                                                                                                                                                                          ENTS


9804903574      4/1/2013    7/18/2018 Fee that was                 $      (37.00) $     -     $          -     $               -    $        -     $          -       $     (37.00) 40                             $ 136,914.71 $ (17,099.34) $ -    $ (57.22) $ -   $ 6,215.07
                                      waived                                                                                                                                                  EXPEN
                                                                                                                                                                                              SE
                                                                                                                                                                                              ADVA
                                                                                                                                                                                              NCES
9804903574      4/1/2013    7/18/2018 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (17,099.34) $ -    $ (57.22) $ -   $ 6,230.07
                                                                                                                                                                                              ADV 1 Attorn ATTO
                                                                                                                                                                                              GENE ey      RNEY
                                                                                                                                                                                              RAL          FEES


9804903574      4/1/2013    8/10/2018 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (17,099.34) $ -    $ (57.22) $ -   $ 6,245.07
                                                                                                                                                                                              ADV 1 Attorn ATTO
                                                                                                                                                                                              GENE ey      RNEY
                                                                                                                                                                                              RAL          FEES


9804903574      4/1/2013    9/11/2018 City/Town/To                 $     (904.81) $     -     $          -     $       (904.81) $            -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $ (18,004.15) $ -          $ (57.22) $ -   $ 6,245.07
                                      wnship
9804903574      4/1/2013    9/26/2018 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (18,004.15) $ -    $ (57.22) $ -   $ 6,260.07
                                                                                                                                                                                              ADV 1 Attorn ATTO
                                                                                                                                                                                              GENE ey      RNEY
                                                                                                                                                                                              RAL          FEES
                                                                                                   Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 17 of 18   PageID #: 78




  Caliber    Paid to date     Date          Name      Description       Amount     Principal   Interest              Escrow             Late        Unapplied              Fee Amt         Fee  Fee Fiserv Fiserv     Principal     Escrow             Late           Fee Balance
                                                                                                                                       Charge        Funds                 Applied        Code Descri Bill  Bill                              Unap    Charge   Othe
                                                                                                                                                                                               ption Categ Sub                                plied              r
                                                                                                                                                                                                      ory Categ                                                Amo
                                                                                                                                                                                                            ory                                                 unt

9804903574      4/1/2013    10/12/2018 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (18,004.15) $ -    $ (57.22) $ -   $ 6,275.07
                                                                                                                                                                                               ADV 1 Attorn ATTO
                                                                                                                                                                                               GENE ey      RNEY
                                                                                                                                                                                               RAL          FEES


9804903574      4/1/2013    10/16/2018 Homeowners                   $   (1,636.19) $     -     $          -     $     (1,636.19) $            -     $          -       $              -   NULL NULL NULL NULL $ 136,914.71 $ (19,640.34) $ -          $ (57.22) $ -   $ 6,275.07
                                       Insurance
9804903574      4/1/2013    11/16/2018 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (19,640.34) $ -    $ (57.22) $ -   $ 6,290.07
                                                                                                                                                                                               ADV 1 Attorn ATTO
                                                                                                                                                                                               GENE ey      RNEY
                                                                                                                                                                                               RAL          FEES


9804903574      4/1/2013    12/20/2018 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (19,640.34) $ -    $ (57.22) $ -   $ 6,305.07
                                                                                                                                                                                               ADV 1 Attorn ATTO
                                                                                                                                                                                               GENE ey      RNEY
                                                                                                                                                                                               RAL          FEES


9804903574      4/1/2013     1/25/2019 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (19,640.34) $ -    $ (57.22) $ -   $ 6,320.07
                                                                                                                                                                                               ADV 1 Attorn ATTO
                                                                                                                                                                                               GENE ey      RNEY
                                                                                                                                                                                               RAL          FEES


9804903574      4/1/2013     2/19/2019 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (19,640.34) $ -    $ (57.22) $ -   $ 6,335.07
                                                                                                                                                                                               ADV 1 Attorn ATTO
                                                                                                                                                                                               GENE ey      RNEY
                                                                                                                                                                                               RAL          FEES


9804903574      4/1/2013     3/22/2019 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (19,640.34) $ -    $ (57.22) $ -   $ 6,350.07
                                                                                                                                                                                               ADV 1 Attorn ATTO
                                                                                                                                                                                               GENE ey      RNEY
                                                                                                                                                                                               RAL          FEES


9804903574      4/1/2013      4/4/2019 Fees Billed                  $      825.00 $      -     $          -     $               -    $        -     $          -       $     825.00 40                FCL   $ 136,914.71 $ (19,640.34) $ -            $ (57.22) $ -   $ 7,175.07
                                                                                                                                                                                         EXPEN Attorn ATTO
                                                                                                                                                                                         SE    ey     RNEY
                                                                                                                                                                                         ADVA         FEES
                                                                                                                                                                                         NCES
9804903574      4/1/2013      4/4/2019 Fees Billed                  $       75.00 $      -     $          -     $               -    $        -     $          -       $      75.00 40         Court FCL    $ 136,914.71 $ (19,640.34) $ -            $ (57.22) $ -   $ 7,250.07
                                                                                                                                                                                         EXPEN        COUR
                                                                                                                                                                                         SE           T
                                                                                                                                                                                         ADVA         COSTS
                                                                                                                                                                                         NCES
9804903574      4/1/2013     4/16/2019 City/Town/To                 $     (904.81) $     -     $          -     $       (904.81) $            -     $          -       $          - NULL NULL NULL NULL $ 136,914.71 $ (20,545.15) $ -                $ (57.22) $ -   $ 7,250.07
                                       wnship
9804903574      4/1/2013     4/18/2019 Fees Billed                  $       15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36         CORP         FCL     $ 136,914.71 $ (20,545.15) $ -    $ (57.22) $ -   $ 7,265.07
                                                                                                                                                                                               ADV 1 Attorn ATTO
                                                                                                                                                                                               GENE ey      RNEY
                                                                                                                                                                                               RAL          FEES
                                                                                                Case 2:19-cv-00279-JDL Document 13-2 Filed 09/18/19 Page 18 of 18   PageID #: 79




  Caliber    Paid to date    Date         Name      Description       Amount    Principal   Interest              Escrow             Late        Unapplied              Fee Amt     Fee  Fee Fiserv Fiserv     Principal     Escrow             Late           Fee Balance
                                                                                                                                    Charge        Funds                 Applied    Code Descri Bill  Bill                              Unap    Charge   Othe
                                                                                                                                                                                        ption Categ Sub                                plied              r
                                                                                                                                                                                               ory Categ                                                Amo
                                                                                                                                                                                                     ory                                                 unt

9804903574      4/1/2013    5/31/2019 Fees Billed                 $      15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36     CORP         FCL     $ 136,914.71 $ (20,545.15) $ -    $ (57.22) $ -   $ 7,280.07
                                                                                                                                                                                        ADV 1 Attorn ATTO
                                                                                                                                                                                        GENE ey      RNEY
                                                                                                                                                                                        RAL          FEES


9804903574      4/1/2013    6/24/2019 Fees Billed                 $      15.00 $      -     $          -     $               -    $        -     $          -       $      15.00 36     CORP         FCL     $ 136,914.71 $ (20,545.15) $ -    $ (57.22) $ -   $ 7,295.07
                                                                                                                                                                                        ADV 1 Attorn ATTO
                                                                                                                                                                                        GENE ey      RNEY
                                                                                                                                                                                        RAL          FEES


9804903574      4/1/2013     7/5/2019 Fees Billed                 $    1,150.00 $     -     $          -     $               -    $        -     $          -       $ 1,150.00 40                    FCL     $ 136,914.71 $ (20,545.15) $ -    $ (57.22) $ -   $ 8,445.07
                                                                                                                                                                                        EXPEN Attorn ATTO
                                                                                                                                                                                        SE    ey     RNEY
                                                                                                                                                                                        ADVA         FEES
                                                                                                                                                                                        NCES
9804903574      4/1/2013     7/5/2019 Fees Billed                 $     160.00 $      -     $          -     $               -    $        -     $          -       $     160.00 40                  FCL     $ 136,914.71 $ (20,545.15) $ -    $ (57.22) $ -   $ 8,605.07
                                                                                                                                                                                        EXPEN Attorn ATTO
                                                                                                                                                                                        SE    ey     RNEY
                                                                                                                                                                                        ADVA         FEES
                                                                                                                                                                                        NCES
9804903574      4/1/2013     7/5/2019 Fees Billed                 $     400.00 $      -     $          -     $               -    $        -     $          -       $     400.00 40           Court FCL      $ 136,914.71 $ (20,545.15) $ -    $ (57.22) $ -   $ 9,005.07
                                                                                                                                                                                        EXPEN        COUR
                                                                                                                                                                                        SE           T
                                                                                                                                                                                        ADVA         COSTS
                                                                                                                                                                                        NCES
9804903574      4/1/2013     7/5/2019 Fees Billed                 $      10.00 $      -     $          -     $               -    $        -     $          -       $      10.00 40           Court FCL      $ 136,914.71 $ (20,545.15) $ -    $ (57.22) $ -   $ 9,015.07
                                                                                                                                                                                        EXPEN        COUR
                                                                                                                                                                                        SE           T
                                                                                                                                                                                        ADVA         COSTS
                                                                                                                                                                                        NCES
9804903574      4/1/2013     7/5/2019 Fees Billed                 $      30.02 $      -     $          -     $               -    $        -     $          -       $      30.02 40           Legal FCL      $ 136,914.71 $ (20,545.15) $ -    $ (57.22) $ -   $ 9,045.09
                                                                                                                                                                                        EXPEN        CERTI
                                                                                                                                                                                        SE           FIED
                                                                                                                                                                                        ADVA         MAIL
                                                                                                                                                                                        NCES         COSTS
